EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jill Mello on 2/18/22.
The application has been amended as follows: 
Claim 136 has been amended as follows:
The composition of claim 42, wherein the oligonucleotide comprises a fluorescent label, and wherein the average number of oligonucleotides per exosome is determined by a method comprising: 
(a) purifying the plurality of exosomes loaded with oligonucleotide;
(b) measuring fluorescence intensity and exosome number in the plurality of exosomes purified in part (a);
(c) using the fluorescence intensity and the exosome number measured in part (b) to determine an average number of oligonucleotides per exosome.








DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/22 has been entered.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 1/14/22, with respect to 102 and 103 have been fully considered and are persuasive.  The rejections of claims 42, 43, 47-51, 53-56, 64-65, and 69-71 has been withdrawn because of the amendment to claim 42 and the declaration under 1.132. 
The Declaration under 37 CFR 1.132 filed 1/14/22 is sufficient to overcome the rejection of claims 42, 43, 47-51, 53-56, 59, 64-65, and 69-71 based upon Shtam et al.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635